Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 2-21 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2, 4-6, 9, 11-13, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (US 20080255889 A1, hereinafter “Geisler”) in view of Denker et al (U.S. 20120078667 hereinafter, “Denker”).
7.	With respect to claim 2,
Geisler discloses a computer-implemented method for facilitating assignments of access rights for resources by facilitating query execution and filtering query results, the method comprising:
generating interface data configured to display an interface enabling queries of an access right database, the access right database storing a set of access rights to a resource, and at least an incomplete subset of the set of access rights being available for assignment to users;
transmitting the interface data to a user device, wherein receiving the interface data at the user device causes the interface to be displayed on the user device;
receiving a query generated using the interface, the query being generated based on input received at the user device, and the query including a constraint for querying the access right database;
querying the access right database based on the query;
generating a result data set responsive to the query, the result data set including one or more access rights of the incomplete subset of access rights available for assignment to users, and each access right of the one or more access rights of the result data set satisfying the constraint included in the query (Geisler Abstract, [0003], [0021] – [0025], [0077], [0110] – [0112] and Fig. 1 e.g. [0077] User computer 102 is preferably able to access ticket information through a network 106, including but not limited to the Internet (although is optionally any computational network may be used).  Network 106 is also connected to a server 108 for providing ticket information.  Server 108 preferably features a web server 110 for providing web page information to web browser 104 and a database 112 for storing ticket information.  Optionally, server 108 may comprise a plurality of computers and/or a combination of available ticket information from a plurality of sources via a map.  The map optionally illustrates the hall in which the show takes place.  Optionally a filter can be used to display on the map only the available seats for specific dates or duration, or a specific show or a specific price, or range of prices, from the primary market, or the secondary market, or any combination of the criteria described herein, or any other criteria.  When duration of days filter is chosen, a date filtering is optionally available within the map.  Such filtering optionally enables the user to view seats for a specific day only.  For example if duration of March 1 to March 3 was chosen, then the user can optionally use a filter to display on the map only the seats that are available for March 1.sup.st.  When range of prices filter is chosen, for example, a price filtering is optionally available.  Such filtering optionally enables the user to view seats for a specific price only.  For example if a range of $100-$200 was chosen, then the user can optionally The map can optionally be filtered to display seat in different colors according to their prices, quality, or any other criteria.  For example, if a price criterion is chosen, full price tickets can optionally be colored in yellow, while discounted tickets can optionally be colored in other colors.  If quality filter is chosen, for example, high quality seats can optionally be colored in red, while less quality seats can optionally be colored in deferent colors.  If both location and price are chosen then each combination of quality and price can optionally be colored differently.  For example high quality and full price seat optionally are colored in blue.  The user can optionally be pointed to the exact place of a seat in the map by specifying it's location.  Clicking on the desired seat, or using any other pointing mechanism, enables the user to purchase the ticket for this seat [as
generating interface data (e.g. web browser) configured to display an interface enabling queries (e.g. search on-line for a ticket) of an access right database, the access right database storing a set of access rights to a resource, and at least an incomplete subset (e.g. full price tickets are colored in yellow) of the set of access rights being available for assignment to users;

receiving a query (e.g. search on-line for a ticket) generated using the interface, the query being generated based on input received at the user device, and the query including a constraint (e.g. price range) for querying the access right database;
querying the access right database based on the query;
generating a result data set responsive to the query, the result data set including one or more access rights of the incomplete subset (e.g. full price tickets are colored in yellow) of access rights available for assignment to users, and each access right of the one or more access rights of the result data set satisfying the constraint included in the query], or read comments and details about the seat, or view a photography of the seat and the landscape.  The user can optionally view details about each seat such as the availability days, the rating, comments from other user etc. [0111] As shown in more detail in the drawing, the user first chooses a specific show, using one of the methods available in the system, such as wizard, or dialog box, or any other method (11).  Then the user chooses the filtering criteria for viewing the available seats for this show (12).  Optionally a filter can be used to display on the map only the available seats for specific dates or duration, or a specific show or a specific available seats according to the predefined criteria, from which the user can purchase the tickets).
Although Geisler substantially teaches the claimed invention, Geisler does not explicitly indicate identifying a request load for a resource, the request load corresponding to a quantity of requests that are requesting access to the resource during a time period;
selecting a hold variable from amongst a plurality of hold variables, the selection of the hold variable being based at least in part on the identified request load, and each hold variable of the plurality of hold variables indicating whether at least one access right associated with the result data is to be held for the user device;
determining whether to execute a hold on at least one access right included in the result data set in accordance with the selected hold variable; and
transmitting a communication to the user device, the communication including the one or more access rights of the result data set, and the communication indicating whether or not the hold was executed.
Denker teaches the limitations by stating identifying a request load for a resource, the request load corresponding to a quantity of requests that are requesting access to the resource during a time period;
selecting a hold variable from amongst a plurality of hold variables, the selection of the hold variable being based at least in part on the identified request load, and each hold variable of the plurality of hold variables indicating whether at least one access right associated with the result data is to be held for the user device;
determining whether to execute a hold on at least one access right included in the result data set in accordance with the selected hold variable; and
transmitting a communication to the user device, the communication including the one or more access rights of the result data set, and the communication indicating whether or not the hold was executed (Denker [0133] – [0136], [0190] – [0192], [0212] – [0225] e.g. [0133] Optionally, the reported percentage of tickets sold may be adjusted to take into account ticket holds (e.g., where the ticket holds are not included in determining the denomination of the following: (tickets sold for a give price break)/(total tickets available for the given price break) [0135] FIG. 5 illustrates an example user interface that further facilitates the management of holds.  Optionally, in response to a user action (e.g., clicking on or hovering over a given seat icon, entering a seat identifier into a corresponding field, etc.), the user interface displays information accessed from a system database.  For example, the user interface may display the section, row, seat number, price level, price break, and/or hold states for the corresponding seat or groups of seats.  Further, a report is optionally generated in real time, reporting, for a given event or set of events, the total number of seats, the total number of open seats, the total number of sold seats, the total number of held seats, the total number of inquiries (e.g., tickets for which a purchase process has begun but has not yet been completed, such as seat tickets placed in a user online shopping cart), the total actual gross, and the total potential goal (assuming all the seats are sold). [0190] FIG. 14 illustrates a user interface via which a user can specify a time period for which sales rate and/or other information is to be graphed or otherwise reported.  In addition, an interface is provided via which the user can specify that price breaks having a greater than specified percentage of sell-throughs (e.g., the percentage of seats sold in a selected price level are to be ignored/not reported (e.g., if there are no or substantially no remaining seat tickets available at the selected price level). [0191] Other reports (provided in substantially real-time and/or after a delay, in non-real-time), can include graphs of, for one or more venues and/or one or more shows at a given venue: [0192] web page visits on a day-to-day basis (or other period of time), an example of which is illustrated in FIG. 15; [0212] The report area (on the left-hand side of the example user interface), displays the following event level summary information and/or other information: [0213] an event name; [0214] a system hosting the event model; [0215] an event date and time; [0216] an event venue; [0217] yield data, including: [0218] the total number of open seats (e.g., if ticket sales have begun, the total number ticket sales have not yet begun, the total number of seats to be made available to the general public, optionally including seats that are quasi-open in the sense that a special offer code or credit card associated with a specific brand/issuer may be needed in order to purchase respective seat tickets); [0219] the total number of "solds" (the number of seats for which tickets have been sold and are no longer available for an initial sale); [0220] the total number of holds (seats for which tickets are not available to the general public, even when ticket sales commence, but which could be later offered for sale to the general public (e.g., tickets held in reserve for band member families or for other private distribution)); [0221] the total number of "kills" (seats for which tickets are not to be sold because of a physical impediment, such as seats that are behind the stage and whose views of the performers are completely blocked); [0222] the total number of "inquiries" (seats for which tickets a person is in the process of purchasing, such as by adding them to their online shopping cart, but for which the purchase is not complete (e.g., wherein if the purchase is not completed within a certain period of time, the seats status will be changed to "open" so that others may purchase the tickets)).  [0223] Total Gross, including: [0224] Actual gross ticket sales to date (the summation of the number of tickets sold multiplied 
identifying a request load for a resource, the request load corresponding to a quantity of requests (e.g. the total number of "inquiries") that are requesting access to the resource during a time period (e.g. a certain period of time; to date);
selecting a hold variable (e.g. hold) from amongst a plurality of hold variables (e.g. seats for which tickets are not available to the general public, even when ticket sales commence, but which could be later offered for sale to the general public (e.g., tickets held in reserve for band member families or for other private distribution)), the selection of the hold variable being based at least in part on the identified request load, and each hold variable of the plurality of hold variables indicating whether at least one access right associated with the result data is to be held for the user device;
determining whether to execute a hold on at least one access right included in the result data set in accordance with the selected hold variable; and
(e.g. hold state display/icon)]]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler and Denker, to provide a better system and method for selling tickets according to the perspective of the user (Geisler [0007]). 
8.	With respect to claim 4,
	Denker further discloses transmitting a hold-instruction communication to the access right database, the hold-instruction communication including an instruction to place the at least one access right of the result data set on hold for a period of time so as to inhibit assigning the at least one access right of the result data set during the period of time (Denker [0133] – [0136], [0212] – [0225] e.g. wherein if the purchase is not completed within a certain period of time, the seats status will be changed to "open" so that others may purchase the tickets)).
9.	With respect to claim 5,
	Denker further discloses wherein when the at least one access right of the result data set is placed on hold, one or more access rights remaining in the result data set are not placed on hold (Denker [0133] – [0136], [0212] – [0225] e.g. wherein if the purchase is not completed within a certain period of time, the seats status will be changed to "open" so that others may purchase the tickets)).

	Denker further discloses transmitting a release-instruction communication that includes an instruction to release the hold on the at least one access right of the result data set (Smith [0107], [0142], [0144] – [0146], [0148], [0161], [0162], [0164] e.g. hold period).
11.	Claims 9 and 11-13 are same as claims 2 and 4-6 and are rejected for the same reasons as applied hereinabove.
12.	Claims 16 and 18-20 are same as claims 2 and 4-6 and are rejected for the same reasons as applied hereinabove.

13.	Claims 2, 4-6, 9, 11-13, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Smith et al (U.S. 20090063667 hereinafter, “Smith”).
14.	With respect to claim 2,
Geisler discloses a computer-implemented method for facilitating assignments of access rights for resources by facilitating query execution and filtering query results, the method comprising:
generating interface data configured to display an interface enabling queries of an access right database, the access right database storing a set of access rights to a resource, and at least an incomplete subset of the set of access rights being available for assignment to users;
transmitting the interface data to a user device, wherein receiving the interface data at the user device causes the interface to be displayed on the user device;
receiving a query generated using the interface, the query being generated based on input received at the user device, and the query including a constraint for querying the access right database;
querying the access right database based on the query;
generating a result data set responsive to the query, the result data set including one or more access rights of the incomplete subset of access rights available for assignment to users, and each access right of the one or more access rights of the result data set satisfying the constraint included in the query (Geisler Abstract, [0003], [0021] – [0025], [0077], [0110] – [0112] and Fig. 1 e.g. [0077] User computer 102 is preferably able to access ticket information through a network 106, including but not limited to the Internet (although is optionally any computational network may be used).  Network 106 is also connected to a server 108 for providing ticket information.  Server 108 preferably features a web server 110 for providing web page information to web browser 104 and a database 112 for storing ticket information.  Optionally, server 108 may comprise a plurality of computers and/or databases (not shown), and may also optionally be capable of direct or indirect communication with other computers a combination of available ticket information from a plurality of sources via a map.  The map optionally illustrates the hall in which the show takes place.  Optionally a filter can be used to display on the map only the available seats for specific dates or duration, or a specific show or a specific price, or range of prices, from the primary market, or the secondary market, or any combination of the criteria described herein, or any other criteria.  When duration of days filter is chosen, a date filtering is optionally available within the map.  Such filtering optionally enables the user to view seats for a specific day only.  For example if duration of March 1 to March 3 was chosen, then the user can optionally use a filter to display on the map only the seats that are available for March 1.sup.st.  When range of prices filter is chosen, for example, a price filtering is optionally available.  Such filtering optionally enables the user to view seats for a specific price only.  For example if a range of $100-$200 was chosen, then the user can optionally use a filter to display on the map only the seats that are available for $100.  The map can optionally be filtered to display seat in different colors according to their prices, quality, or any other criteria.  For example, if a price criterion is chosen, full price tickets can optionally be colored in yellow, while discounted tickets can optionally be colored in other colors.  If quality filter is chosen, for example, high quality seats can optionally be colored in red, while less quality seats can optionally be colored in deferent colors.  If both location and price are chosen then each combination of quality and price can optionally be colored differently.  For example high quality and full price seat optionally are colored in blue.  The user can optionally be pointed to the exact place of a seat in the map by specifying it's location.  Clicking on the desired seat, or using any other pointing mechanism, enables the user to purchase the ticket for this seat [as
generating interface data (e.g. web browser) configured to display an interface enabling queries (e.g. search on-line for a ticket) of an access right database, the access right database storing a set of access rights to a resource, and at least an incomplete subset (e.g. full price tickets are colored in yellow) of the set of access rights being available for assignment to users;
transmitting the interface data to a user device, wherein receiving the interface data at the user device causes the interface to be displayed on the user device;
(e.g. search on-line for a ticket) generated using the interface, the query being generated based on input received at the user device, and the query including a constraint (e.g. price range) for querying the access right database;
querying the access right database based on the query;
generating a result data set responsive to the query, the result data set including one or more access rights of the incomplete subset (e.g. full price tickets are colored in yellow) of access rights available for assignment to users, and each access right of the one or more access rights of the result data set satisfying the constraint included in the query], or read comments and details about the seat, or view a photography of the seat and the landscape.  The user can optionally view details about each seat such as the availability days, the rating, comments from other user etc. [0111] As shown in more detail in the drawing, the user first chooses a specific show, using one of the methods available in the system, such as wizard, or dialog box, or any other method (11).  Then the user chooses the filtering criteria for viewing the available seats for this show (12).  Optionally a filter can be used to display on the map only the available seats for specific dates or duration, or a specific show or a specific price, or range of prices, from the primary market, or the secondary market, or any combination of the criteria described herein, or any other criteria.  Then the map is opened and available seats according to the predefined criteria, from which the user can purchase the tickets).
identifying a request load for a resource, the request load corresponding to a quantity of requests that are requesting access to the resource during a time period;
selecting a hold variable from amongst a plurality of hold variables, the selection of the hold variable being based at least in part on the identified request load, and each hold variable of the plurality of hold variables indicating whether at least one access right associated with the result data is to be held for the user device;
determining whether to execute a hold on at least one access right included in the result data set in accordance with the selected hold variable; and
transmitting a communication to the user device, the communication including the one or more access rights of the result data set, and the communication indicating whether or not the hold was executed.
Smith teaches the limitations by stating identifying a request load for a resource, the request load corresponding to a quantity of requests that are requesting access to the resource during a time period;
selecting a hold variable from amongst a plurality of hold variables, the selection of the hold variable being based at least in part on the identified request load, and each hold variable of the plurality of hold variables indicating whether at least one access right associated with the result data is to be held for the user device;
determining whether to execute a hold on at least one access right included in the result data set in accordance with the selected hold variable; and
transmitting a communication to the user device, the communication including the one or more access rights of the result data set, and the communication indicating whether or not the hold was executed (Smith [0107], [0142], [0144] – [0146], [0148], [0161], [0162], [0164] e.g. [0107] Ticket already locked/on hold (e.g., where another user is somewhere in the midst of a purchase process for a ticket specified in an order so that the specified ticket is unavailable to others, but may become available if the purchase process is not completed); [0142] The search listing can be ordered from least expensive to most expensive, most expensive to least expensive, based on section, the number of available consecutive/contiguous seats, or otherwise.  Optionally, a user interface is provided via which the user can specify the ordering (e.g., by clicking on a corresponding column heading).  Optionally, tickets that have a hold placed on them (e.g., because another user is in the process of potentially purchasing the tickets) are excluded from the search results.  Optionally, tickets that have a hold placed on them are included in the search results, but with an indication (e.g., the phrase "hold" and/or a graphical hold icon) that the tickets are on hold, optionally, with an indication as to when the hold period will expire if the tickets are not successfully purchased by the user from whom the tickets are on hold.  Optionally, the hold status is updated in substantially real time to indicate if the hold status has changed.  The user then selects a ticket (or a set of tickets).  Optionally, the user can narrow the search via one or more search fields (e.g., via which the user can specify quantity, minimum price, and/or maximum price). [0144] EIBO rules (e.g., specified by the listing broker, such as "do not sell the last 2 tickets for a specified event", "do not sell any tickets that are priced greater than a specified threshold value, do not sell to one or more specified persons/entities) are checked, and acknowledgement of the purchase request is returned to the host server, the ticket is marked as sold (to ensure, for example, that the ticket is not inadvertently sold again by the broker), the brokers ticket inventory count is decremented by an amount corresponding to the number of tickets being sold, and a confirmation of the sale is transmitted to the host server.  At state 6, the host server database is synchronized with the ticket broker database to update the inventory data and corresponding status.  Optionally, such synchronization is performed periodically (e.g., every 30 seconds, 1 minute, 2 minutes, 3 minutes, 4 minutes, 5 minutes, 10 minutes, 30 minutes, or other regular or irregular period) and/or in response to an action (e.g., a ticket purchase, a ticket search, etc.).  At state 7, a confirmation is returned by the inventory database which optionally contains substantially real time updates of broker vendors).  At state 808, the point of sale system transmits the order data (e.g., including some or all of the following: number of tickets requested,… [0148] At state 822, the order message is received by the listing broker, and the listing broker server processes the ticket request and determines if a corresponding ticket is available (e.g., not sold, locked, and/or not on hold) by examining the tickets and associated ticket status (e.g., available, on hold, locked, sold) via the listing broker inventory database.  At state 824, if the ticket is available, the broker system marks the ticket as sold in the listing broker database (or optionally held if the user payment information has not yet been verified), makes the tickets unavailable to others, sells the ticket, and transmits a message via the plug-in indicating that the order was successful/accepted.  If the ticket is not available, a request failure message is transmitted via the plug-in. [0164] At state 6, the listing broker server processes the order and determines if a corresponding ticket is available (e.g., not sold, not locked, and/or not on hold) by examining the tickets and associated ticket status (e.g., available, on hold, locked, sold) via the listing broker inventory database.  If the ticket is available, the broker system marks the ticket as sold in the listing broker database (or optionally on hold if addition confirmation is needed from the management system, such as confirmation that the user's payment instrument has been verified, at which point the ticket will be marked as sold), makes the tickets unavailable to others, sells the ticket, and at state 7 transmits a message intended for the management system host processor indicating that the order was successful/accepted.  If the ticket is not available, a failure message is transmitted [as
identifying a request load for a resource, the request load corresponding to a quantity of requests (e.g. real time updates – order data, e.g. number of tickets requested) that are requesting access to the resource during a time period (e.g. every 30 seconds, 1 minute, 2 minutes, 3 minutes, 4 minutes, 5 minutes, 10 minutes, 30 minutes, or other regular or irregular period);
selecting a hold variable (e.g. hold - optionally held if the user payment information has not yet been verified) from amongst a plurality of hold variables (e.g. hold - optionally held if the user payment information has not yet been verified, do not sell the last 2 tickets for a specified event; do not sell any tickets that are priced greater than a specified threshold value, do not sell to , the selection of the hold variable being based at least in part on the identified request load, and each hold variable of the plurality of hold variables indicating whether at least one access right associated with the result data is to be held for the user device;
determining whether to execute a hold on at least one access right included in the result data set in accordance with the selected hold variable; and
transmitting a communication to the user device, the communication including the one or more access rights of the result data set, and the communication indicating whether or not the hold was executed (e.g. tickets that have a hold placed on them are included in the search results, but with an indication (e.g., the phrase "hold" and/or a graphical hold icon) that the tickets are on hold)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler and Smith, to provide a better system and method for selling tickets according to the perspective of the user (Geisler [0007]). 
15.	With respect to claim 4,
	Smith further discloses transmitting a hold-instruction communication to the access right database, the hold-instruction communication including an instruction to place the at least one access right of the result data set on hold for a period of time so as to inhibit assigning the at least one access right of the result data set during the period of time (Smith [0107], [0142], [0144] – [0146], [0148], [0161], [0162], [0164] e.g. hold period).

	Smith further discloses wherein when the at least one access right of the result data set is placed on hold, one or more access rights remaining in the result data set are not placed on hold (Smith [0107], [0142], [0144] – [0146], [0148], [0161], [0162], [0164] e.g. hold period).
17.	With respect to claim 6,
	Smith further discloses transmitting a release-instruction communication that includes an instruction to release the hold on the at least one access right of the result data set (Smith [0107], [0142], [0144] – [0146], [0148], [0161], [0162], [0164] e.g. Optionally, tickets that have a hold placed on them are included in the search results, but with an indication (e.g., the phrase "hold" and/or a graphical hold icon) that the tickets are on hold, optionally, with an indication as to when the hold period will expire if the tickets are not successfully purchased by the user from whom the tickets are on hold.  Optionally, the hold status is updated in substantially real time to indicate if the hold status has changed).
18.	Claims 9 and 11-13 are same as claims 2 and 4-6 and are rejected for the same reasons as applied hereinabove.
19.	Claims 16 and 18-20 are same as claims 2 and 4-6 and are rejected for the same reasons as applied hereinabove.

s 3, 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Denker, and further in view of Nammi et al (U.S. 20070066397 A1 hereinafter, “Nammi”).
21.	With respect to claim 3,
Although Geisler and Denker combination substantially teaches the claimed invention, they do not explicitly indicate wherein the plurality of hold variables includes a first hold variable and a second hold variable, the first hold variable enabling access rights to be held for a longer period of time relative to the second hold variable.
Nammi teaches the limitations by stating wherein the plurality of hold variables includes a first hold variable and a second hold variable, the first hold variable enabling access rights to be held for a longer period of time relative to the second hold variable (Nammi [0051] e.g. [0051] FIG. 3 is a flow chart of a method for an individual host to invite one or more guests by reserving one or more tickets and then arranging for the purchase after verifying attendance according to an embodiment of the invention.  In this embodiment, the method begins when a host 300 reserves (as opposed to outright purchasing), at step 310, two or more tickets via a ticketing server system.  The reservations may include a time frame by which a purchase must occur or the reservation is lost.  The host 300 may also make arrangements to pay a nominal fee for longer reservation times or last-minute reservations.  Additionally, the time frame may be variable depending on the event, the amount of time until the event, the nature of the tickets being reserved, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler, Denker and Nammi, to provide a better system and method for selling tickets according to the perspective of the user (Geisler [0007]). 
22.	Claim 10 is same as claim 3 and is rejected for the same reasons as applied hereinabove.
23.	Claim 17 is same as claim 3 and is rejected for the same reasons as applied hereinabove.

24.	Claims 7, 14 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Denker, and further in view of Sussman et al (U.S. 20070245351 A1 hereinafter, “Sussman”).
25.	With respect to claim 7,
Although Geisler and Denker combination substantially teaches the claimed invention, they do not explicitly indicate wherein identifying the request load includes predicting a load-related variable associated with the resource, the prediction being based on a number of requests previously received for the resource.
Sussman teaches the limitations by stating wherein identifying the request load includes predicting a load-related variable associated with the resource, the prediction being based on a number of requests previously received for the resource (Sussman [0045] – [0047] e.g. [0045] For example, if a concert for a performer sold out in one day for a previous performance in a given city (indicating that there will be a high demand for tickets for the current event performance at issue), then the presale start date can be set to two months before the actual sale start day so that users will feel less pressure to quickly submit requests.  By way of further example, if a concert for a performer sold out in three months for a previous performance in a given city, then the presale start date is set to one month before the actual sale start day, as it is less likely that there will be a large number of ticket requests in a short period of time.  Thus, optionally, the start date can be dynamically determined based on historical sales patterns using information stored in computer readable memory.  The presale start time can be selected based on other criteria as well. [0046] Optionally, an initial presale end date may be extended up to the actual onsale date based on the number of submitted requests and/or the number of tickets requested during at least a portion of the initial presale window.  Optionally, even after an initial presale window has ended, a new presale window may be established, with a start date after the end date of the initial presale window. [0047] Optionally, all the available tickets are made available to presale requesters.  Optionally, instead, only a subset of available tickets is made tickets may be reserved for purchasers who submit requests during the onsale, as opposed to the presale, period.  Optionally, the number of seats for which tickets are available during the presale is smaller than the number of seats for which tickets are available after the presale.  Optionally, the number of seats for which tickets are available during the presale is larger than the number of seats for which tickets are available after the presale).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler, Denker and Sussman, to provide a better system and method for selling tickets according to the perspective of the user (Geisler [0007]). 
26.	Claim 14 is same as claim 7 and is rejected for the same reasons as applied hereinabove.
27.	Claim 21 is same as claim 7 and is rejected for the same reasons as applied hereinabove.

28.	Claims 8 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Denker, and further in view of Fotevski et al (U.S. 20070105612 A1 hereinafter, “Fotevski”).
29.	With respect to claim 8,
Although Geisler and Denker combination substantially teaches the claimed invention, they do not explicitly indicate determining a level of precision, from amongst a plurality of levels of precision, for representing a characteristic of the one or more access rights of the result data set, the level of precision being determined individually for each query of one or more queries, the level of precision being determined based on the request load existing at a time of receiving the query during the time period, and the level of precision indicating how precisely the characteristic of the one or more access rights of the result data set is presented to the user devices in response to the query.
Fotevski teaches the limitations by stating determining a level of precision, from amongst a plurality of levels of precision, for representing a characteristic of the one or more access rights of the result data set, the level of precision being determined individually for each query of one or more queries, the level of precision being determined based on the request load existing at a time of receiving the query during the time period, and the level of precision indicating how precisely the characteristic of the one or more access rights of the result data set is presented to the user devices in response to the query (Fotevski [0375] e.g. [0375] (116) Sales cap closeout protection prevents participants from purchasing more tickets than available for sale when the sales cap protection, as described in paragraph 115, enables a participant to select or enter a value for the number of tickets to purchase that is no longer available since the purchase or participation form was first accessed.  Purchasing tickets online requires availability to be confirmed prior to processing transactions to prevent selling more tickets than the maximum number of tickets offered for sale.  This can number of tickets to purchase or request that is greater than the number of remaining tickets at the time the purchasing or participation form is first accessed.  From the time the participation section was first accessed to the time the user actually submits the purchasing or participation form for processing, the number of remaining tickets may have diminished due to tickets purchased or requested by other users during that time frame.  This is especially critical when the number of tickets purchased or requested by other users reduces the available number of tickets to less than the number of tickets a single user is attempting to purchase.  Sales cap closeout protection prevents over selling tickets by first confirming availability of the selected or entered number of tickets upon user submission of the purchasing or participation form, then placing a hold on the number of tickets requested if available tickets, next the purchase transaction is processed, and finally the sale of the tickets is completed.  If the transaction fails, the hold is taken off of the tickets and the tickets are made available for purchase once again.  The availability of the tickets and the number of tickets to hold while the transaction is being processed is determined by either user selection, input, or the number of tickets remaining dependent on the embodiment chosen by the ticket purchaser or participant as described in paragraphs 117 or 118, and can be applied to the sale of any number of types of tickets or any limited quantity items).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler, Denker and Fotevski, to provide a better system and method for selling tickets according to the perspective of the user (Geisler [0007]). 
30.	Claim 15 is same as claim 8 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
31.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
32.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 12, 2021